ELECTRONIC RECORD                                    \5lfO~/*fi

COA #14-13-00333-CR                                       OFFENSE: Intoxication Manslaughter


STYLE: Nicholas Jared Mireles v The State of Texas        COUNTY: Harris


COA DISPOSITION: Affirmed                                    TRIAL COURT: 178th District Court



DATE: August 21. 2014    Publish: Yes                     TC CASE #:1281111




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Nicholas Jared Mireles v The State of Texas


CCA#


  Af>P£LL4MT\<>                         Petition     CCA Disposition:
                                                                                           iff 31 -/¥
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE: _

DATE:    A^rl}          Z\ 7.0/^                     SIGNED:.                      PC:

JUDGE:      [_                                       PUBLISH:                      DNP:




                                                                                          MOTION FOR


                                                          FOR REHEARING IN CCA IS:.

                                                          JUDGE:


                                                                                  ELECTRONIC RECORD